 
Exhibit 10.1

OSI RESTAURANT PARTNERS, INC.
Amendment


THIS AMENDMENT (this “Amendment”) is made and entered into effective this 5th
day of November, 2006, by and between DIRK MONTGOMERY (“Employee” or “Grantee”)
and OSI RESTAURANT PARTNERS, INC., a Delaware corporation (the “Company”).


W I T N E S S E T H:


WHEREAS, the Company and Employee are party to an Officer Employment Agreement,
effective as of October 18, 2005 (the “Employment Agreement”); and


WHEREAS, the Company and Employee are party to the Restricted Stock Agreement
set forth on Exhibit A attached hereto (the “Restricted Stock Agreement”); and


WHEREAS, the Company and Employee desire to amend the Employment Agreement and
the Restricted Stock Agreement as set forth herein.


NOW, THEREFORE, in consideration of the foregoing recitals, and of the premises,
covenants, terms and conditions contained herein, the parties hereto agree as
follows:


1. Terms used but not otherwise defined herein shall have the meanings ascribed
to them in the Employment Agreement or the Restricted Stock Agreement.


2. The Employment Agreement and the Restricted Stock Agreement are hereby
amended to include the following defined terms having the following meanings:


“Change of Control” means:


(a) The acquisition by any individual, corporation, limited liability company,
joint venture, partnership, trust, unincorporated organization or other legal
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Agreement, the following acquisitions shall not constitute a Change of Control:
(A) any acquisition directly from the Company, (B) any acquisition by the
Company or (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliated company;
 
(b) Individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors of the Company; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company;
 
(c) Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, immediately following such
Business Combination, (i) all or substantially all of the Persons that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be and (ii) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors of the Company providing
for such Business Combination; or
 
(d) Approval by the stockholders of the Company of a liquidation or dissolution
of the Company.
 
“Good Reason” means any of the following: (a) the assignment to Employee of any
duties inconsistent in any respect with Employee’s position (including status,
offices, titles, and reporting requirements), authority, duties or
responsibilities as in effect immediately prior to a Change of Control or any
action by the Company that results in a diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by Employee, (b) a
reduction by the Company in Employee’s base salary or benefits as in effect
immediately prior to a Change in Control, unless a similar reduction is made in
salary and benefits of all employees or (c) the Company requires Employee to be
based at or generally work from any location more than fifty miles from the
location at which Employee was based or generally worked immediately prior to a
Change in Control.
 
“Severance Amount” means, with respect to Employee, an amount equal to (a) two
multiplied by (b) the sum of (i) Employee’s gross annual base salary at the rate
in effect immediately prior to a Change of Control and (ii) an amount equal to
the aggregate cash bonus compensation paid to Employee for the two fiscal years
preceding the year in which a Change of Control occurs divided by two; provided,
however, that if Employee was not employed for the entirety of the two fiscal
years preceding the year in which a Change of Control occurs, the amount used
for purposes of (b)(ii) shall be an amount equal to Employee’s target bonus in
the year in which a Change of Control occurs without dividing by two.
 
3. Section 8(b) of the Employment Agreement is hereby amended in its entirety to
read as follows:
 
“(b) The Employee’s Disability during the Term of Employment. For purposes of
this Agreement, “Disability” means a permanent and total disability as defined
in Section 22(e)(3) of the Code.”
 
4. Section 8(c) of the Employment Agreement is hereby amended in its entirety to
read as follows:
 
“(c) The existence of Cause. For purposes of this Agreement, “Cause” means any
of the following: (a) gross neglect of duty or prolonged absence from duty
(other than any such failure resulting from incapacity due to physical or mental
illness) without the consent of the Company, as determined in good faith by the
Board of Directors of the Company, (b) conviction or a plea of guilty or nolo
contendere with respect to commission of a felony under federal law or in the
law of the state in which such action occurred or (c) the willful engaging by
Employee in illegal misconduct or gross misconduct that is materially and
demonstrably injurious to the Company.”
 
5. Section 9(b) of the Employment Agreement is hereby amended to add the
following as the last sentence of that Section:
 
“Notwithstanding anything to the contrary contained herein, in the event of a
separation from service (as defined in Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder (the “Code”)) of the
Employee caused by the Company without Cause or by the Employee for Good Reason
within two years after a Change of Control, the Severance Amount shall be paid
in a lump sum by the Company upon or immediately following the Employee’s
separation from service; provided, however, that if the Employee is a specified
employee of the Company (as defined in Section 409A of the Code), the Severance
Amount shall be paid on the date that is one day after the date that is six
months following such separation from service (or such earlier date that payment
of the Severance Amount can be made without incurring a tax pursuant to Section
409A of the Code).”
 
6. Section 20 of the Employment Agreement is hereby amended in its entirety to
read as follows:
 
“20. Effect of Termination. The termination of this Agreement, for whatever
reason, or the expiration of this Agreement shall not extinguish those
obligations of Employee specified in Section 10, Section 11, Section 12, Section
13 and Section 15 hereof or those obligations of the Company specified in
Section 9 and Section 34 hereof. The restrictive covenants of Section 10,
Section 11, Section 12, Section 13 and Section 15 shall survive the termination
or expiration of this Agreement.”
 
7. The Employment Agreement is hereby amended to add the following as Section 34
thereof:
 
“34. Excess Parachute Tax Gross-Up. It is possible that a payment or
distribution (including, without limitation, any distribution or payment with
respect to the vesting of any stock options or restricted stock grants or the
vesting of any benefits) to Employee or for Employee’s benefit (whether paid or
payable or distributed or distributable) pursuant to the terms of this
Agreement, a stock option agreement, a restricted stock agreement or otherwise
(a “Payment”) may constitute a “parachute payment” within the meaning of Section
280G of the Code. The Company acknowledges that the protections set forth in
this Section 34 are important, and it is agreed that, except as provided in
Section 34(a) below, Employee should not have to bear the burden of any excise
tax that might be levied under Section 4999 of the Code (such excise tax,
together with any interest or penalties incurred by Employee with respect to
such excise tax, being collectively referred to as the “Excise Tax”) as a result
of Employee’s receipt of the amounts or benefits payable to Employee pursuant to
this Agreement, a stock option agreement, a restricted stock agreement or
otherwise. The following shall therefore apply:


(a) If it is determined that any Payment is subject to the Excise Tax, then the
Company shall pay to or on behalf of Employee an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest or penalties
imposed with respect thereto) and Excise Tax, imposed upon the Gross-Up Payment,
but excluding any income taxes and penalties imposed pursuant to Section 409A of
the Code, Employee retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payment. Notwithstanding the foregoing provisions of this
Section 34(a), if it shall be determined that Employee is entitled to the
Gross-Up Payment, but that the Parachute Value (as defined below) of all
Payments does not exceed 110% of the Safe Harbor Amount (as defined below), then
no Gross-Up Payment shall be made to Employee and the amounts payable under this
Agreement shall be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount. The reduction of the amounts payable
hereunder, if applicable, shall be made by first reducing the Severance Amount,
unless an alternative method of reduction is elected by Employee, and in any
event shall be made in such a manner as to maximize the Value (as defined below)
of all Payments actually made to Employee. For purposes of reducing the Payments
to the Safe Harbor Amount, only amounts payable under this Agreement (and no
other Payments) shall be reduced. If the reduction of the amount payable under
this Agreement would not result in a reduction of the Parachute Value of all
Payments to the Safe Harbor Amount, no amounts payable under the Agreement shall
be reduced pursuant to this Section 34(a). The foregoing determinations will be
made by the Company’s tax accountants serving immediately prior to a Change of
Control (the “Accountants”) in consultation with Employee and the Company and in
accordance with the analysis, valuations and calculations prepared by the
Accountants in connection with Section 34(b), below. Employee and the Company
will each provide the Accountants access to and copies of any books, records,
and documents in the possession of Employee or the Company, as the case may be,
reasonably requested by the Accountants, and otherwise cooperate with the
Accountants in connection with the preparation and issuance of the
determinations and calculations contemplated by this Section 34.


 
(b) The Company shall cause all determinations required to be made under this
Section 34, including the assumptions to be utilized in arriving at such
determinations, to be made by the Accountants, which shall provide Employee and
the Company with their determinations and detailed supporting calculations with
respect thereto at least 15 business days prior to the date on which Employee
would be entitled to receive a Payment (or as soon as practicable in the event
that the Accountants have less than 15 business days advance notice that
Employee may receive a Payment) in order that Employee may determine whether
Employee concurs with such determination. For the purpose of determining whether
any of the Payments will be subject to the Excise Tax and the amount of such
Excise Tax, such Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless and except to the extent that in
the opinion of the Accountants such Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
services actually rendered (within the meaning of Section 280G(b)(4) of the
Code) in excess of the “base amount,” or such “parachute payments” are otherwise
not subject to such Excise Tax. Any determination by the Accountants shall be
binding upon the Company and Employee. The amount of any Gross-Up Payment shall
be paid in a lump sum within seven days following such determination by the
Accountants. In the event that the Accountant’s determination is not finally
accepted by the Internal Revenue Service (the “IRS”), Employee shall notify the
Company in writing of any such claim by the IRS. Such notification shall be
given as soon as practicable after Employee is informed in writing of such claim
and shall apprise the Company of the nature of such claim and the date on which
any incremental tax attributable to such claim is requested to be paid. In
connection with any claim or potential contest of such claim, Employee and the
Company will provide each other access to and copies of any books, records, and
documents in the possession of Employee or the Company, as the case may be,
reasonably requested by the other party, and will otherwise cooperate with each
other in connection with any such claim. In the event that Employee or the
Company contest such claim, the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest. Upon resolution of any such claim, an appropriate
adjustment, including penalties and interest, if any, shall be computed (with an
additional Gross-Up Payment, if applicable) by the Accountants based upon the
final amount of the Excise Tax so determined. Such adjustment shall be paid by
the appropriate party in a lump sum within seven days following the computation
of such adjustment by the Accountants. Nothing contained in this Section 34
shall limit Employee’s ability or entitlement to settle or contest as the case
may be, any claim or issue asserted by the IRS. All fees and expenses of the
Accountants incurred pursuant to this Section 34 and all costs associated with
such claims by the IRS or any other taxing authority shall be borne solely by
the Company.”


(c) The following terms shall have the following meanings for purposes of this
Section 34.


(i) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accountants for purposes of determining whether and to what
extent the Excise Tax will apply to such Payment.


(ii) The “Safe Harbor Amount” means 2.99 times the Employee’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.


(iii) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accountants using the discount rate required by Section
280G(d)(4) of the Code.


Notwithstanding any other provision of this Section 33, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of Employee, all or any
portion of any Gross-Up Payment, and Employee hereby consents to such
withholding.


8. Section 2 of the Restricted Stock Agreement is hereby amended to add the
following as subsection (d) thereof:
 
“(d) Notwithstanding anything to the contrary contained herein, the Restricted
Stock shall become fully vested and all restrictions on the Restricted Stock
shall lapse if within two years after the effective date of a Change of Control
(a) Grantee’s employment is terminated by the Company without Cause, (b) Grantee
resigns for Good Reason or (c) Grantee dies or suffers a Disability. For
purposes of this Agreement, the defined terms used in the foregoing sentence
shall have the meanings given to them under the Grantee’s employment agreement
with the Company as amended.”


9. Section 5 of the Restricted Stock Agreement is hereby amended in its entirety
to read as follows:
 
“Section 5. Termination of Employment. Except as otherwise provided in paragraph
(c) or (d) of Section 2 hereof, if the Grantee does not remain employed by the
Company in the position of Chief Financial Officer (or higher) through the Final
Vesting Date, all shares of Restricted Stock not vested as of the date Grantee
is no longer employed by the Company in the position of Chief Financial Officer
(or higher) will be forfeited.”


10. This Amendment may be executed in counterparts, each of which will
constitute an original and all of which together will constitute one agreement.
The signature page of any individual or entity, or copies or facsimiles thereof,
may be appended to any counterpart of this Amendment and when so appended will
constitute an original.
 
11. Except as expressly amended by this Amendment, all terms and conditions of
the Employment Agreement and the Incentive Compensations Agreements remain in
full force and effect and are unmodified hereby.
 
[signature page follows]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed or caused this Amendment to be
executed as of the day and year first above written.




OSI RESTAURANT PARTNERS, INC.




By: /s/ Joseph W. Hartnett   
Name:  Joseph W. Hartnett   
Title: Vice President    


 
/s/ Dirk Montgomery    
Dirk Montgomery


--------------------------------------------------------------------------------



EXHIBIT A
 
Restricted Stock Agreement, effective as of October 18, 2005, between the
Company and Grantee
 




23120, 91001, 101378147.1 